Citation Nr: 0526326	
Decision Date: 09/26/05    Archive Date: 10/05/05

DOCKET NO.  04-11080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
10 percent for post-traumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel





INTRODUCTION

The veteran served on active duty from January 1974 to August 
1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado, which granted service connection for PTSD 
and assigned a 10 percent disability rating, effective 
February 2002.  The RO in Anchorage, Alaska, currently has 
jurisdiction over the case.


FINDING OF FACT

The veteran's PTSD is manifested by occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks.


CONCLUSION OF LAW

The schedular criteria for an initial assignment of a 
disability evaluation of 30 percent, and not higher, for PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.7, 4.130, Diagnostic Codes 9411, 9440 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  In this case, VA's duties have been fulfilled to the 
extent possible.  

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  
38 C.F.R. § 3.159(b)(1) (2004); see 38 U.S.C.A. § 5103A(g) 
(West 2002).  

VA satisfied its duty to notify by means of a letter from the 
RO to the veteran in May 2003.  He was told of the 
requirements to successfully establish an increased rating, 
advised of his and VA's respective duties, and asked to 
submit information and/or evidence pertaining to the claim, 
which would include that in his possession, to the RO.  

The U.S. Court of Appeals for Veterans Claims (Court) held in 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), that all 
sections of VA's notice letter should be construed in 
connection with each other to determine whether the document, 
read as a whole, addresses all aspects of the requisite 
notice under the provisions of the VCAA and the notice letter 
must be read in the context of prior relatively 
contemporaneous communications to the appellant from the AOJ.  
In addition, a complying notice need not necessarily use the 
exact language of the controlling statute or regulation 
specifying VA's notice obligations, so long as that notice 
properly conveys to a claimant the essence of the regulation.  
Based on a review of the notification provided the veteran in 
this case, the Board finds that VA notification was in 
substantial compliance with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1).

Any defect with respect to the timing of the notice was 
nonprejudicial.  There is no indication that the outcome of 
the case has been affected, as the evidence received 
following the notice letter was subsequently considered by 
the RO in a January 2004 statement of the case and October 
2004 supplemental statement of the case.  Accordingly, there 
is no indication that the outcome of the case would have been 
different had the veteran received pre-adjudicatory notice.  
He has been provided a meaningful opportunity to participate 
effectively in the processing of his claim.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  All identified, pertinent evidence, including the 
veteran's service medical records and post-service VA 
treatment records, has been obtained and associated with the 
claims file.  There is no indication of any relevant records 
that the RO failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2004).  The veteran underwent a VA 
examination in June 2003.  The duty to notify and assist 
having been met by the RO to the extent possible, the Board 
turns to the analysis of the veteran's claim on the merits.


II.  Factual background

In February 2003, the veteran was awarded service connection 
for PTSD, evaluated as 10 percent disabling effective from 
February 2002.  

The veteran received VA treatment from the Denver VA facility 
from April 2003 to October 2003.  In May 2003, he requested a 
refill of his medication for his sleeping disorder.  During 
his appointment, the veteran was screened for depression, 
which resulted in a positive diagnosis.  

In June 2003, the veteran was afforded a VA examination.  The 
claims folder was reviewed by the examiner.  At the time of 
the examination, the veteran complained that he had trouble 
sleeping and did not get tired.  His concentration was 
variable and he was very distractable.  He stated that he has 
had periods of time when he would crash then not show up for 
work and sleep 10 to 16 hours a day.  He had very few friends 
and moved around a great deal.  He had never been fired from 
a job, but usually quit before he would get fired.  He had 
occasional crying spells and periods of helplessness and 
hopelessness.  He had not had suicidal thoughts and feelings 
for a long time.  He said that he was irritable around 
people.  He stated that he had motion in his peripheral 
visual field, but denied other soft signs of psychosis.  

On mental status examination, the veteran was casually 
dressed and spoke in a goal-directed manner.  His affects 
were mostly isolated from the content of thought and what was 
expressed was appropriate to content.  There was one soft 
psychotic sign.  The veteran's speech was normal in rate and 
volume and cause and effect thinking was maintained.  He had 
no delusional or hallucinatory experiences and no suicidal or 
homicidal ideation.  He did report suspiciousness.  The 
veteran used language abstractly.  On formal testing, he was 
oriented to time, place and person.  Recent and remote memory 
was grossly intact and judgment seemed adequate for the 
situation.  

The veteran was diagnosed as having PTSD, bipolar II 
disorder, and alcohol dependence.  The examiner opined that 
his major problem with sleep was related to an undiagnosed 
mood disorder of bipolar disorder type II, and not related to 
his PTSD.  The veteran was found to have a Global Assessment 
of Functioning (GAF) rating of 62, related to PTSD; a GAF 
rating of 48, related to bipolar II disorder; and a GAF 
rating of 48, related to alcohol dependence.  He had a 
combined GAF score of 52 related to difficulty in sleeping, 
irritability, hopelessness, helplessness, alcohol dependence, 
intrusive thoughts, and exaggerated startle response.

In March 2004, the veteran received VA treatment.  At that 
time, he stated that he had been diagnosed as having PTSD and 
a bipolar disorder.  He planned to leave for a job in Alaska.  
He said that was not having problems with his PTSD besides 
his tendency to isolate.  He did not have nightmares at that 
time, although he had intrusive thoughts almost daily.  He 
also stated that he was sleeping "pretty well".  The 
physician noted that the veteran was casually dressed and 
unkempt.  He was alert and cooperative, his mood was 
dysthymic, speech was normal and his thought process was 
logical and goal oriented with no bizarre or delusional 
content.  He denied any suicidal or homicidal ideation.  His 
GAF was 45.

In correspondence of record, the veteran contends that he 
meets the criteria for at least the 30 percent evaluation or 
higher as his condition prevents him from working at a full 
time job.  His sleep problems, flashbacks, depression, 
anxiety and all the symptoms listed under the 30 percent 
rating criteria are limitations that he has preventing him 
from getting employment.  He provided a listing from an 
employment office showing that he did not have steady 
employment for six years.  


III.  Legal analysis

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  It is necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2 (2004), and to 
resolve any doubt regarding the extent of the disability in 
the veteran's favor.  38 C.F.R. § 4.3 (2004).  If there is a 
question as to which evaluation to apply to the veteran, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2004).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2004).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. §§ 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  However, there is a 
distinction between an appeal of an original or initial 
rating and a claim for an increased rating, and this 
distinction is important with regard to determining the 
evidence that can be used to determine whether the original 
rating on appeal was erroneous.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  

For example, the rule articulated in Francisco v. Brown (that 
the present level of the veteran's disability is the primary 
concern in a claim for increased rating and that 



past medical records should not be given precedence over 
current medical findings) does not apply to the assignment of 
an initial rating for a disability when service connection is 
awarded for that disability.  Fenderson, 12 Vet. App. at 126; 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Instead, 
where a veteran appeals the initial rating assigned for a 
disability, evidence contemporaneous with the claim and with 
the initial rating decision granting service connection would 
be most probative of the degree of disability existing at the 
time that the initial rating was assigned and should be 
evidence "used to decide whether an original rating on 
appeal was erroneous."  Fenderson, 12 Vet. App. at 126.  If 
later evidence indicates that the degree of disability 
increased or decreased following the assignment of the 
initial rating, "staged" ratings may be assigned for 
separate periods of time based on the facts.  Id; See AB v. 
Brown, 6 Vet. App. 35, 38 (1993) (on a claim for an original 
or an increased rating, it is presumed that the veteran seeks 
the maximum benefit allowed by law and regulation, and it 
follows that such a claim remains in controversy when less 
than the maximum available benefit is awarded).  Reasonable 
doubt as to the degree of disability will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3 (2004).

The veteran's service-connected PTSD is currently rated as 10 
percent disabling pursuant to 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2004).  Anxiety disorders, which include PTSD, are 
rated under the criteria set forth in Diagnostic Code 9440.  
Under this criteria, a 100 percent rating is warranted if 
there is total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; gross 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.

A 70 percent rating is warranted when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 50 percent evaluation is warranted when occupational and 
social impairment is found with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 30 percent evaluation is warranted when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 10 percent evaluation is warranted when there is 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by medication.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When evaluating the 
level of disability from a mental disorder, the rating agency 
will consider the extent of social impairment, but shall not 
assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126 (2004).

The symptoms recited in the criteria in the rating schedule 
for evaluating mental disorders are "not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating."  Mauerhan 
v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a 
claim for an increased rating, the adjudicator must consider 
all symptoms of a claimant's service-connected mental 
condition that affect the level of occupational or social 
impairment.  Id. at 443.

A GAF rating is a scale reflecting the psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.1994).

A GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).

A GAF of 61 to 70 is defined as some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.

It should also be noted that use of terminology such as 
"moderate" by VA examiners or other physicians, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2004).

In examining the evidence in this case, the Board concludes 
that the findings approximate the criteria for the assignment 
of a 30 percent disability rating.  See   38 C.F.R. § 4.7.  
While the veteran's sleep impairment has been associated with 
his nonservice-connected bipolar disorder, the medical 
records also show that he suffers from depression, a 
dysthymic mood, and suspiciousness, which are among the 
criteria for a 30 percent rating.  The evidence therefore 
supports the award of a 30 percent evaluation for PTSD as of 
February 21, 2002.

While the evidence supports a 30 percent disability rating, 
the criteria for a 50 percent rating are not met.  VA 
examination conducted in June 2003 characterized the 
veteran's disability as being manifested by mild PTSD.  The 
GAF rating of 62 assigned suggest some mild symptoms or some 
difficulty in social or occupational functioning, but 
generally functioning pretty well, with some meaningful 
interpersonal relationships.  A GAF of 45 was assigned in 
March 2004, but this examiner did not review the claims 
folder or conduct as in-depth examination of the veteran as 
the June 2003 VA examiner did.  Factors for assessing the 
probative value of a medical opinion include the physician's 
access to the claims file and the thoroughness and detail of 
the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).  Additionally, the veteran's affect has been 
described as appropriate and his speech as normal.  He was 
oriented to time, place and person.  His memory was grossly 
intact and judgment was adequate.  He had no delusional or 
hallucinatory experiences and no suicidal or homicidal 
ideation.  His thought process was logical and goal oriented.  

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the appellant or his representative, as 


required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no other provision upon which 
to assign a higher rating.



ORDER

Entitlement to a rating of 30 percent, and not higher, for 
service-connected PTSD is granted.



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


